DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 16 have been amended. Claims 17-18 are newly added. The status of claims 1 and 16-18 are pending.

Response to Arguments
Applicant's arguments filed on Jan 15, 2021 have been fully considered but they are not persuasive.
The Applicant alleged that Poitau et al (US 20160142898 A1, Priority Date: Jan 16, 2014) fails to teach or suggest “wherein, based on the first UE being out-of-coverage for a cell, the sidelink signal is transmitted based on preconfigured resources for the cell” in amended claim 1. 
In response the Examiner respectfully disagrees because Poitau’898 teaches “WTRU may be configured to support a number of discovery signal formats for discovery operations under network coverage and/or another set of discovery signal formats for operations under no network coverage” (par 0208), “WTRU may be configured to determine the scrambling generator initialization value based on pre-configured default values and/or values stored in the WTRU USIM, for example, perhaps in scenarios where the WTRU may be outside of network coverage” (par 0266), “WTRU may be configured with a special discovery signal format for use when not under network coverage.… this special discovery signal format may include a regular discovery signal format with the addition of… additional guard subcarriers to account for Based on higher layer configurations” (par 0305).
Therefore, Poitau’898 teaches the claimed limitations of amended claim 1 in question with adequate reasons and suggestions. The same conclusion applies to claim 16 which recites similar claim limitation. 

As complimentary information, Sheng (US 20160302250 A1, Pro 62145492 Priority Date: Apr 09, 2015) discloses: “resource pool used for OOC UE SL direct discovery announcements transmission is configured/pre-configured with the methods specified in SLA3513P. The OOC transmission pool can be the same as OOC monitoring pool, or the subset of OOC monitoring pool.” (par 0363)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this col. made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under col. 151, or in an application for patent published or deemed published under col. 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 16 are rejected under 35 U.S.C. 102(a2) as being anticipated by Poitau et al (US 20160142898 A1, Priority Date: Jan 16, 2014).

Regarding claim 1 (Currently Amended), Poitau’898 discloses a method of transmitting a sidelink signal by a first user equipment (UE) in a wireless communication system (see, Fig. 13 and 15, discoverable WTRU (WTRU1) transmits discovery signal to monitoring WTRU (WTRU2) in TDM/FDM LTE network, par 0039, 0436-0438), the method comprising: 
receiving, by the first UE from a base station (BS), a control information related to sidelink at a subframe n (see, WTRU receives and successfully decodes a DCI from eNB’s PDCCH in subframe n which including scheduling information to transmit discovery signal to another WTRU, par 0079, 0108, 0129 and 0133); and 
transmitting, by the first UE to a second UE, the sidelink signal based on the control information at a subframe n+k (see, WTRU transmits discovery signal to another WTRU in subframe n+k base on the scheduling information in DCI, par 0129 and 0133),
wherein the subframe n+k is a first sidelink subframe after subframe n+4 (see, DCI schedules the next discovery signal opportunity no earlier than n+x where n is the subframe that WTRU received the DCI and x may be a fixed offset (e.g., 4 ms), par 0129. Noted: fig. 20, duration of subframe in LTE is 1ms and thus x=4ms equals to 4 subframes, and n+x (x=4ms) is equivalent to n+4 subframes, par 0456), 
wherein the subframe n+k and the subframe n+4 are derived from a Global Navigation Satellite System (GNSS) (Noted, WTRU determines the discovery radio frame timing based on a GNSS measurement/ GPS timing and aligns discovery radio frame timing, par 0470. Noted: discovery frame divided into 10 discovery subframes, discovery subframes timings are determined once discovery radio frame timing aligned according to GNSS timing, par 0456), 
wherein the GNSS is used as a synchronization reference source of the first UE (Note, WTRU determines the discovery radio frame timing based on a GNSS measurement/ GPS timing and discovery signal used for synchronization, par 0198 and 0470. Noted: By virtue of this WTRU determines the discovery radio frame and thus this WTRU is the first UE which receives downlink frame from eNB, par 0468 and 0470),
wherein, based on the first UE being out-of-coverage for a cell, the sidelink signal is transmitted based on preconfigured resources for the cell(see, WTRU determines the D2D discovery signal format and transmission parameters to use based on pre-configured default values, USIM configuration or higher layer configurations when WTRU is not under network coverage such as WTRU is not allowed to camp on any cell, discovery signal format and transmission parameters including scrambling generator initialization value, additional guard subcarriers and additional reference symbols, abstract, par 0266, 0301, 0304-0305. Noted, higher layer configuration of signal format and transmission parameters corresponding to preconfigured resources for the cell), and 
wherein k is an integer not being a negative integer (see, next discovery signal transmission opportunity no earlier than n+x where n is the subframe that the WTRU received the DCI and x may be a fixed offset (and thus k can’t be negative integer in theory), par 0129 and 0133).

Regarding claim 16 (Currently Amended), Poitau’898 discloses a first user equipment (UE) for transmitting a sidelink signal in a wireless communication system (see, Fig. 1B, 13 and 15, discoverable WTRU (WTRU1) transmits discovery signal to monitoring WTRU (WTRU2) in TDM/FDM LTE network, par 0039, 0436-0438), the first UE comprising: 
a transmitter and a receiver (see, Fig. 1B, transceiver 120, par 0045); and 
a processor (see, Fig. 1B, processor 118, par 0045), wherein 
the processor is configured to:
receive, from a base station (BS), a control information related to sidelink at a subframe n (see, WTRU receives and successfully decodes a DCI from eNB’s PDCCH in subframe n which including scheduling information to transmit discovery signal to another WTRU, par 0079, 0108, 0129 and 0133); and
transmit, to a second UE, the sidelink signal based on the control information at a subframe n+k (see, WTRU transmits discovery signal to another WTRU in subframe n+k base on the scheduling information in DCI, par 0129 and 0133), 
wherein the subframe n+k is a first sidelink subframe after subframe n+4 (see, DCI schedules the next discovery signal opportunity no earlier than n+x where n is the subframe that WTRU received the DCI and x may be a fixed offset (e.g., 4 ms), par 0129. Noted: fig. 20, duration of subframe in LTE is 1ms and thus x=4ms equals to 4 subframes, and n+x (x=4ms) is equivalent to n+4 subframes, par 0456), 
wherein the subframe n+k and the subframe n+4 are derived from a Global Navigation Satellite System (GNSS) (Noted, WTRU determines the discovery radio frame timing based on a GNSS measurement/ GPS timing and aligns discovery radio frame timing, par 0470. Noted: discovery frame divided into 10 discovery subframes, discovery subframes timings are determined once discovery radio frame timing aligned according to GNSS timing, par 0456), 
wherein the GNSS is used as a synchronization reference source of the first UE (Note, WTRU determines the discovery radio frame timing based on a GNSS measurement/ GPS timing and discovery signal used for synchronization, par 0198 and 0470. Noted: By virtue of this WTRU determines the discovery radio frame and thus this WTRU is the first UE which receives downlink frame from eNB, par 0468 and 0470),
wherein, based on the first UE being out-of-coverage for a cell, the sidelink signal is transmitted based on preconfigured resources for the cell(see, WTRU determines the D2D discovery signal format and transmission parameters to use based on pre-configured default values, USIM configuration or higher layer configurations when WTRU is not under network coverage such as WTRU is not allowed to camp on any cell, discovery signal format and transmission parameters including scrambling generator initialization value, additional guard subcarriers and additional reference symbols, abstract, par 0266, 0301, 0304-0305. Noted, higher layer configuration of signal format and transmission parameters corresponding to preconfigured resources for the cell), and  
wherein k is an integer not being a negative integer (see, next discovery signal transmission opportunity no earlier than n+x where n is the subframe that the WTRU received the DCI and x may be a fixed offset (and thus k can’t be negative integer in theory), par 0129 and 0133).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Poitau’898 in view of Uchiyama (US 20180302768 A1, Foreign Priority Date: Feb 4, 2016).

Regarding claim 17 (New), Poitau’898 discloses the method of claim 1 (see, Fig. 13 and 15, discoverable WTRU (WTRU1) transmits discovery signal to monitoring WTRU (WTRU2) in TDM/FDM LTE network, par 0039, 0436-0438). 
Poitau’898 discloses all the claim limitations but fails to explicitly teach: 
wherein, based on Coordinated Universal Time (UTC) for determining a boundary of subframes having an error within a certain range, the UTC is applied by the first UE, and 
wherein the UTC is obtained from the GNSS.
However Uchiyama’768 from the same field of endeavor (see, fig. 7, wireless communication system including UE10 and UE20 on vehicle 22 serving by eNB, UEs could perform D2D communication with support from GNSS satellite 40, par 0077-0081) discloses: 
wherein, based on Coordinated Universal Time (UTC) for determining a boundary of subframes having an error within a certain range, the UTC is applied by the first UE (Note, UE 20 notifies UE10 about changed transmission timing on sidelink, notification including offset value indicating a time-direction shift with an offset value from the start point of a sub-frame, timing offset information based on universal time coordinated (UTC), par 0133, 0240. Noted,  UE 20 corresponding to first UE and UTC time applied before transmission, a boundary of subframes having an error within a certain range corresponding to offset value indicating a time-direction shift from the start of subframe), and 
wherein the UTC is obtained from the GNSS (see, synchronization information including timing offset information from universal time coordinated (UTC) acquired from GNSS signal from GNSS satellite 40, par 0133, 0163).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Uchiyama’768 into that of Poitau’898. The motivation would have been to be consistent with the timing of the DRX window of the UE 10A or UE B by shifting parts of their default message transmission timings (par 0239).

Regarding claim 18 (New), Poitau’898 discloses the first UE of claim 16 (see, Fig. 1B, 13 and 15, discoverable WTRU (WTRU1) transmits discovery signal to monitoring WTRU (WTRU2) in TDM/FDM LTE network, par 0039, 0436-0438).
Poitau’898 discloses all the claim limitations but fails to explicitly teach: 
wherein, based on Coordinated Universal Time (UTC) for determining a boundary of subframes having an error within a certain range, the UTC is applied by the first UE, and 
wherein the UTC is obtained from the GNSS.
However Uchiyama’768 from the same field of endeavor (see, fig. 7, wireless communication system including UE10 and UE20 on vehicle 22 serving by eNB, UEs could perform D2D communication with support from GNSS satellite 40, par 0077-0081) discloses: 
wherein, based on Coordinated Universal Time (UTC) for determining a boundary of subframes having an error within a certain range, the UTC is applied by the first UE (Note, UE 20 notifies UE10 about changed transmission timing on sidelink, notification including offset value indicating a time-direction shift with an offset value from the start point of a sub-frame, timing offset information based on universal time coordinated (UTC), par 0133, 0240. Noted,  UE 20 corresponding to first UE and UTC time applied before transmission, a boundary of subframes having an error within a certain range corresponding to offset value indicating a time-direction shift from the start of subframe), and 
wherein the UTC is obtained from the GNSS (see, synchronization information including timing offset information from universal time coordinated (UTC) acquired from GNSS signal from GNSS satellite 40, par 0133, 0163).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first UE as taught by Uchiyama’768 into that of Poitau’898. The motivation would have been to be consistent with the timing of the DRX window of the UE 10A or UE B by shifting parts of their default message transmission timings (par 0239).

Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sheng (US 20160302250 A1, Pro 62145492 Priority Date: Apr 09, 2015) discloses: “resource pool used for OOC UE SL direct discovery announcements transmission is configured/pre-configured with the methods specified in SLA3513P. The OOC transmission pool can be the same as OOC monitoring pool, or the subset of OOC monitoring pool” (par 0363).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473
/CANDAL ELPENORD/Primary Examiner, Art Unit 2473